IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

CRISPEN HART,                            NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-2244

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 16, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Crispen Hart, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied. See Munn v. Fla. Parole Comm’n,

807 So. 2d 733 (Fla. 1st DCA 2002). This disposition is without prejudice to

petitioner filing a subsequent petition if necessary in the future.

PADOVANO, THOMAS, and ROBERTS, JJ., CONCUR.